Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Haider et al. (US20150352789), herein Haider. Haider teaches: A three-dimensional printing apparatus comprising: a platform [Fig. 15, #22]; a printing head [Fig. 15, #14], disposed above the platform; a filament box [Fig. 15, #500], configured to provide a first filament and a second filament; a connecting member [Fig. 15, area that surrounds #108], disposed between the printing head and the filament box, the connecting member comprising: a main body having a first passage, a second passage and a third passage communicating with each other, wherein the first passage, the second passage and the third passage respectively communicate with an outside [Fig. 15, #108, shows a passage on the right side and left side communicating with a third passage]; and a first guiding tube, connected to the third passage and the printing head, wherein the first guiding tube communicates with the third passage, and the first filament or the second filament enters the printing head through the first guiding tube [Fig. 15, #274].
	The prior art of record does not reasonably, disclose, teach, or suggest a first transfer tube, wherein the first transfer tube communicates with the first passage, and the first filament enters the first passage through the first transfer tube; a second transfer tube, wherein the second transfer tube communicates with the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zinniel et al. (US20100327479).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743